Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant argues: “Wane does not teach a first and second physical interface. In contrast to Applicant’s claims, the physical interface in Wane is a single interface that connects the baseband processor to the application processor. Nothing in Wane discloses a unique physical interface for the broadband processor….nothing in Wane suggests a unique physical interface for the application processor (Remarks pg. 3).”
The Examiner respectfully submits the claims only require “a first physical interface” and “a second physical interface.” There is no indication that the first and second interface must be unique. If the Applicant wishes to claim that the first and second interfaces are distinct, Applicant must explicitly claim that feature (e.g. the first and second interfaces are distinct from each other or that the first and second interfaces are unique). That is, the adjective “first” and “second” do not in any way define whether the physical interface is unique or not.
Wane teaches a physical interface for the broadband processor and a physical interface for the application processor (Paragraph [0076]).
Therefore the Applicant’s arguments are considered unpersuasive.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-13, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (WO 2017/082966) in view of Wane (US 2016/0173156)


Regarding Claim 1,

Adrangi (WO 2017/082966) teaches a tamper resistant device for an embedded Universal Integrated Circuit Card, the device comprising: 
memory storing a first security domain that includes a telecommunication profile and a second security domain that includes an application profile; 
a baseband processor that is configured to operate with a mobile telecommunications network (pg. 9 teaches “a tamper resistant microcontroller with embedded processors and memory devices that communicate with an…baseband processor”), the baseband processor configured to access the telecommunication profile (pg. 21 eUICC teaches profiles)(Also See Figure 2); 
application processor (pg. 9 teaches “a tamper resistant microcontroller with embedded processors and memory devices that communicate with an…application processor”), application processor configured to access the application profile (pg. 40, ME processor 335 provides mechanism to open a logical channel with a card or profile application in order to send APDU to the profile application); 
Adrangi does not explicitly teach a first physical interface configured to be coupled to a baseband processor, and a second physical interface configured to be coupled to an application processor
wherein the tamper resistant device is configured to enable accessibility to the application profile when corresponding commands are received in signals exchanged at the first interface and to enable accessibility to the telecommunication profile if corresponding commands are received in signals exchanged at the second interface
Wane (US 2016/0173156) teaches a first physical interface configured to be coupled to a baseband processor, and a second physical interface configured to be coupled to an application processor (Paragraph [0076] teaches a first and second interface coupled to the baseband and application processor)
wherein the tamper resistant device is configured to enable accessibility to the application profile when corresponding commands are received in signals exchanged at the first interface and to enable accessibility to the telecommunication profile if corresponding commands are received in signals exchanged at the second interface (Paragraph [0082-0083, 0088] teaches different commands enabling accessibility of profiles) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adrangi with Wane
The motivation is to allow cellular vendors to help virtualize reprogrammable UIC chips (Paragraph [0002] of Wane)

Regarding Claim 2,

Adrangi and Wane teaches the device according to claim 1. Adrangi teaches wherein the application profile corresponds to an application profile of an embedded secure element (Pg. 40, iUICC module is a secure element which corresponds to an application profile).

Regarding Claim 3,

 Adrangi and Wane teaches the device according to claim 1. Adrangi teaches wherein the application profile corresponds to an application profile of a Trusted platform module (pg. 7, embedded trusted platform module).

Regarding Claim 5,

Andrangi and Wane teaches the device according to claim 1. Andrangi teaches further comprising configured to interface an NFC controller with either the application profile or the telecommunication profile (pg. 42 teaches NFC controller with an application profile).
However Andrangi does not explicitly teach the NFC controller is connected with 
a SWP (Single Wire Protocol) interface
The Examiner takes Official Notice that SWP interface is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interface the NFC controller in Andrangi with the well known SWP interface and the results would be predictable.

Regarding Claim 6,

Andrangi and Wane teaches the device according to claim 1. Andrangi teaches further comprising an application registry configured to store information indicating the application profile to which an application belongs (pg. 42 teaches a list of authorized applications)

Regarding Claim 7, 10, 17

Claim 7, 10, 17 is similar in scope to Claim 1, 3, 6 and is rejected for a similar rationale.

Regarding Claims 8-9,

Claims 8-9 are similar in scope to Claim 2 and is rejected for a similar rationale.

Regarding Claims 12-13,

Claims 12-13 are similar in scope to Claim 5 and is rejected for a similar rationale.



Regarding Claim 18,

Andrangi and Wane teaches the device according to claim 7. Andrangi teaches wherein respective instances of an issuer security domain root and of an eUICC Controlling Authority Security Domain (eCASD) are included for the application profile and the telecommunication profile (Figure 2, 255 and supporting text)

Regarding Claims 19, 21,

Claims 19, 21 are similar in scope to Claim 1 and is rejected for a similar rationale.

Allowable Subject Matter
Claim 4, 11, 14-16, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439